DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Russian Federation on 4-22-2020. It is noted, however, that applicant has not filed a certified copy of the 2020114350 application as required by 37 CFR 1.55.  While a three page document was submitted on 5-2-2022, it does not include a copy of the priority document.

Allowable Subject Matter
Claim(s) 1, 5-8, 10-20 are allowed.

Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 
The references cited, alone or in combination, do not teach or make obvious the following limitation(s):
quoted from claim 9, in combination with the claim as a whole:
	"a measurement preparation module extracting E5A and E5B raw data from the received satellite signals, wherein the satellite signal generator generates E5AltBOC raw signal data from the extracted E5A and E5B raw data, wherein the measurement preparation module verifies and corrects polarity of the E5AltBOC signals in the received satellite signals using the generated E5AltBOC raw signal data".
quoted from claim 12, in combination with the claim as a whole:
"a satellite signal generator module, provided by the processor executing code, generating satellite signal data for a Galileo E5AltBOC signal by processing, in combination, raw signal data associated with both the Galileo E5A signal and the E5B signal tracked by the GNSS sensor; and a measurement preparation module processing the generated satellite signal data to generate prepared E5AltBOC raw signal data"
quoted from claim 18, in combination with the claim as a whole:
	"a GNSS sensor tracking Galileo E5AltBOC signals; a measurement preparation module extracting E5A and E5B raw signal data from the tracked Galileo E5AltBOC signals; a satellite signal generator module, provided by the processor executing code, generating satellite signal data for a E5AltBOC signal synthesized by processing the E5A and E5B raw signal data, wherein the measurement preparation module processes the generated satellite signal data along with raw signal data associated with the tracked Galileo E5AltBOC signals to generate prepared signal data".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648